

116 HR 4729 IH: Courtney Wild Crime Victims' Rights Reform Act of 2019
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4729IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Ms. Speier (for herself, Mr. Brooks of Alabama, Ms. Frankel, Mr. Perry, Mrs. Bustos, Ms. Castor of Florida, Mr. Cisneros, Mr. Cohen, Mrs. Dingell, Ms. Norton, Mr. Ryan, Mrs. Torres of California, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo protect the rights of crime victims, and for other purposes.
	
 1.Short titleThis Act may be cited as the Courtney Wild Crime Victims' Rights Reform Act of 2019. 2.Crime Victims’ RightsSection 3771 of title 18, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (5), by striking Government in the case and inserting the Government, including the right to confer about any plea bargain or other resolution of the case before such plea bargain or resolution is presented to the court or otherwise finalized; and
 (B)in paragraph (9), by striking or deferred prosecution agreement and inserting deferred prosecution agreement, nonprosecution agreement, or the referral of a criminal investigation to another Federal, State, or local law enforcement entity. In the case of a nonprosecution agreement or referral of a criminal investigation to another law enforcement entity, upon a showing of good cause, which shall be based upon public safety and the needs of related ongoing prosecutions, the victim may be required to maintain the confidentiality of any nonpublic information disclosed to the victim. Any such duty of confidentiality may not be greater than that of the Government or the defendant. The Attorney General may assess a civil penalty for any breach of confidentiality under this section, after notice and an opportunity for a hearing, of not more than $500 for each violation.;
 (2)in subsection (c)(1), by inserting after the period at the end the following: If a dispute arises about whether the officers and employees have made such best efforts, the Department of Justice shall promptly provide to the victim and, if requested, to the court reviewing the issue all relevant information and documents concerning the circumstances, including steps taken to comply with this subsection.;
 (3)in subsection (d)— (A)in paragraph (1), by inserting after the Government the following: with the informed consent of the victim, the Government (including a Special Victims’ Advocate appearing pursuant to paragraph (8));
 (B)in paragraph (2), by inserting after the period at the end the following: The procedure fashioned by the court under this paragraph shall have no effect on the duty of officers and employees of the Government to make their best efforts to accord crime victims the rights described in subsection (a).;
 (C)in paragraph (3), by striking forthwith and inserting forthwith, and the Government shall provide promptly to the Court all information and documents relevant to the assertion of the right;
 (D)by amending paragraph (5) to read as follows:  (5)Re-opening proceedings (A)In no case shall a failure to afford a right under this chapter provide grounds for a new trial.
 (B)A victim who received reasonable notice of the relevant proceedings may make a motion to re-open a plea or sentence only if—
 (i)the victim has asserted the right to be heard before or during the proceeding at issue and such right was denied;
 (ii)the victim petitions the court of appeals for a writ of mandamus within 30 days; and (iii)in the case of a plea, the accused has not pled to the highest offense charged.
 (C)A victim may bring a motion to re-open a plea or sentence, not later than 180 days after the relevant proceeding, upon the basis that the victim was not able to assert the right to be heard during the proceeding because the victim did not have reasonable and timely notice of the proceeding.;
 (E)by redesignating paragraph (6) as paragraph (10); and (F)by inserting after paragraph (5) the following:
					
 (6)Motion to annul prosecutorial agreementsA crime victim may make a motion to rescind a deferred prosecution or may bring an action in the district court to annul a nonprosecution agreement based upon a showing by clear and convincing evidence that the Government violated the rights provided for crime victims in this section.
 (7)RemediesFor proceedings under paragraphs (5) and (6), upon a finding that a victim’s rights have been violated, the court shall impose a just and appropriate remedy to address such violation. In determining the appropriate remedy, the court may convene a hearing for victim impact statements, and consider the testimony at any such hearing.
 (8)Special victims’ advocateThe National Coordinator may appear in a criminal action as a Special Victims’ Advocate to protect the rights of crime victims in this section.
 (9)Attorneys’ feesA crime victim who prevails against the United States in an action to enforce a right under this section shall be entitled to an award of reasonable attorneys’ fees and expenses, as provided in section 2412 of title 28, United States Code.; 
 (4)in subsection (e)(2)(A), by striking the commission of a and inserting a suspected, alleged, charged, or convicted; and (5)by striking subsection (f).
			3.Department of Justice officials responsible for ensuring victims' rights
 (a)In generalChapter 237 of title 18, United States Code, is amended by adding at the end the following:  3772.Office of the National Coordinator for Victims’ Rights (a)EstablishmentThere is established within the Office of the Deputy Attorney General of the Department of Justice, the Office of the National Coordinator for Victims’ Rights, headed by the National Coordinator for Victims’ Rights (in this section referred to as the National Coordinator), for the purpose of reviewing determinations of the Ombudsman, monitoring and appearing in court proceedings as Special Victim’s Advocate to protect the rights of victims, and developing standards for treatment of victims.
						(b)Duties
 The National Coordinator shall have the following duties: (1)RevisionsNot less than once every 2 years, the National Coordinator, in consultation with the Ombudsman, the Director of the Office of Violence Against Women, the Director of the Federal Bureau of Investigation, the litigating components of the Department of Justice, and victims’ rights and services groups, shall review and, if necessary, recommend the revision of the rules issued by the Attorney General under section 3774.
 (2)AdvocateThe National Coordinator may appear before the court and act as a Special Victims' Advocate, either upon receiving a request from the Ombudsman pursuant to section 3773(b)(5), upon a request from a prosecutor, or in the discretion of the National Coordinator based on the circumstances.
 (3)TrainingThe National Coordinator shall coordinate a mandatory course of training on the treatment of crime victims for each officer or employee of the Department of Justice who interacts with crime victims as a part of their official duties.
 (4)SanctionsThe National Coordinator may apply disciplinary sanctions, including suspension or termination from employment and delay of promotion on the General Schedule or other relevant pay schedule, for officers and employees of the Department of Justice who fail to comply with section 3771(a) or section 503 of the Victims’ Rights and Restitution Act of 1990 (34 U.S.C. 20141).
 (5)Minimum requirementsThe National Coordinator shall develop best practices for protecting the rights of crime victims, which may exceed the minimum legal requirements set forth in this chapter and shall be relevant to determining whether an officer or employee of the Department of Justice has made best efforts to ensure that crime victims are notified of, and accorded, the rights described in section 3771(a) or section 503 of the Victims’ Rights and Restitution Act of 1990 (34 U.S.C. 20141).
							(c)Award
 (1)In generalThe National Coordinator may, upon a final determination that an officer or employee of the Department of Justice intentionally violated the rights of a victim, award the victim not more than $15,000, to be paid out of the fund described in section 1304 of title 31.
 (2)SupplementalThe award payable under this subsection shall be in addition to any other restitution or recovery to which the crime victim is entitled as a result of the crime.
							3773.Office of Crime Victims' Rights
 (a)EstablishmentThere is established within the Executive Office for United States Attorneys of the Department of Justice, the Office of Crime Victims' Rights, headed by the Crime Victims’ Rights Ombudsman (in this section referred to as the Ombudsman), for the purposes of—
 (1)receiving, coordinating investigations of, and adjudicating complaints relating to a violation of the rights of a crime victim; and
 (2)serving as a central resource for information and contact in the Department of Justice for crime victims.
 (b)DutiesThe Ombudsman shall have the following duties: (1)Complaint submission systemThe Ombudsman shall develop a streamlined system for submitting complaints to the Ombudsman electronically and by mail.
 (2)Points of contactThe Ombudsman shall appoint a point of contact for each office of the Department of Justice and mandate annual training for each point of contact on the requirements and expectations of Department of Justice officers and employees with respect to the rights of crime victims.
 (3)Complaint processThe Ombudsman shall establish, in coordination with the National Coordinator, a process for the Ombudsman—
 (A)to directly receive any complaint from crime victims for violations of their rights under section 3771(a) or section 503 of the Victims’ Rights and Restitution Act of 1990 (34 U.S.C. 20141) by an officer or employee of the Department of Justice and to refer the complaint to the point of contact at each relevant office for investigation, initial findings, and recommendations;
 (B)in the case that the point of contact has a conflict of interest, to refer the complaint to another officer in a relevant office to address the complaint, who shall be designated as the point of contact with respect to that complaint;
 (C)to provide the complainant an opportunity to be heard by the point of contact and respond to initial findings of the point of the contact;
 (D)to review the findings and recommendations of the point of contact; and (E)to, not later than 90 days after receipt of a complaint—
 (i)make a final determination based on the findings and recommendations of the point of contact on whether there was any violation of the rights of the crime victim; and
 (ii)in the case that there is a violation, identify each officer or employee responsible for the violation, the severity of the violation, and any relief or disciplinary sanction to be imposed.
 (4)Report determinationsThe Ombudsman shall report to the complainant the determinations made under paragraph (3), after which the complainant shall have an opportunity to appeal to the National Coordinator, except in a case in which the complaint concerns the conduct of the National Coordinator, in which case the appeal shall be to the Attorney General or a designee of the Attorney General. Whether or not there is an appeal, the Ombudsman shall refer the determinations to the National Coordinator for final review and approval and application of any disciplinary sanctions or award.
							(5)Appoint advocate
 (A)RequestThe Ombudsman shall develop a process by which victims may submit a request for the National Coordinator to appear before the court and act as a Special Victims' Advocate.
 (B)ReferralThe Ombudsman shall refer to the National Coordinator any request received pursuant to the process developed under subparagraph (A).
 (6)Complaint periodA victim of a crime may submit a complaint under this subsection ending on the date that is 1 year after the victim learns of a violation of their rights under section 3771(a) or section 503 of the Victims’ Rights and Restitution Act of 1990 (34 U.S.C. 20141) by an officer or employee of the Department of Justice or 2 years after the actual violation, whichever is later, except that the National Coordinator may extend such date if the National Coordinator determines an extension to be necessary to accord the victim of a crime their rights upon a showing of good cause.
							3774.General provisions
 (a)Rule makingThe Attorney General shall issue such rules as may be necessary to carry out this chapter. (b)Reports to Congress (1)In generalThe Attorney General shall submit to Congress a report on—
 (A)significant steps taken to improve the Department's best efforts to accord crime victims their rights;
 (B)the number of complaints filed with the Ombudsman and the outcome of those complaints (including any disciplinary action); and
 (C)a list of all cases in which a court has determined that there has been a failure to accord crime victims their rights and the best efforts made by officers and employees of the Department of Justice in each case.
 (2)Annual and biannual reportsThe report described in paragraph (1) shall be submitted not later than 1 year after the date of enactment of this section and—
 (A)annually thereafter for a period of 2 years; and (B)biannually after the end of the period described in subparagraph (A).. 
 (b)Clerical amendmentThe table of sections for chapter 237 of title 18, United States Code, is amended by adding at the end the following:
				
					
						3772. Office of the National Coordinator for Victims’ Rights.
						3773. Office of Crime Victims' Rights.
						3774. General provisions..
 (c)Judicial Training on the Rights of Crime VictimsNot later than 1 year after the date of enactment of this Act, the Director of the Federal Judicial Center shall, in consultation with victims’ rights and services groups—
 (1)create a guidebook for Federal judges and judicial employees explaining legal requirements regarding crime victims’ rights and best practices for affording those rights in judicial proceedings; and
 (2)incorporate the concepts from the guidebook in the Federal Judicial Center’s judicial orientation training.
 4.Crime Victim Legal Assistance GrantsSection 1404D of the Victims of Crime Act of 1984 (34 U.S.C. 20107) is amended by adding at the end the following:
			
 (d)Authorization of appropriationsIn addition to funds made available under section 1402(d), there are authorized to be appropriated to carry out this section $13,000,000 for each of fiscal years 2021, 2022, 2023, 2024, and 2025..
		5.National Resource Center on Crime Victims’ Rights
			
				(a)
				Authority
 The Attorney General, acting through the Ombudsman of the Office of Crime Victims’ Rights, may award a grant to an eligible nonprofit entity or tribal organization, in order to provide for the establishment and operation of a national resource center on crime victims’ rights. The resource center shall provide information and assistance to lawyers and organizations that provide legal assistance to aid in efforts to advocate for crime victims’ rights in Federal jurisdictions and in States and tribal jurisdictions that have laws substantially similar to the provisions of section 3771 of title 18, United States Code.
			
				(b)
				Applications
 To be eligible to receive a grant under this section, an entity or organization shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, including information that demonstrates that the entity or organization has nationally recognized expertise in the area of crime victims’ rights.
			
				(c)
 Use of Grant AmountAn entity or organization that receives a grant under this section may use the funds made available through the grant for staff salaries, travel expenses, equipment, printing, and other reasonable expenses necessary to develop, maintain, and disseminate to lawyers and organizations described in subsection (a), information and assistance concerning legal representation to assist victims of a crime.
			
				(d)
				Authorization of Appropriations
 There is authorized to be appropriated to carry out this section $1,500,000 for each of fiscal years 2021 through 2025.
			
				(e)
				Availability of Grant Funds
 Funds appropriated under this section shall remain available until expended. 6.Streamlining victim notificationSection 3664(d) of title 18, United States Code, is amended—
 (1)in paragraph (2), by striking The probation officer and inserting Subject to paragraph (7), the probation officer; and (2)by adding at the end the following:
				
 (7)Paragraph (2) shall not apply if an officer or employee of the Department of Justice or other department or agency of the United States provides to a victim notice and an affidavit form under section 3771(c)(1) before the probation officer submits a presentence report under subsection (a)..
			7.Improvements for orders of restitution
 (a)Changes in procedures for orders of restitutionSection 3664 of title 18, United States Code, is amended— (1)in subsection (d)(2)(A)(v), by striking (B) and inserting (D);
 (2)in subsection (f)(2)— (A)by inserting the amount owed, that this amount is payable immediately, and after order; and
 (B)by striking , and the schedule according to which,; (3)in subsection (f)(3), by amending subparagraph (B) to read as follows:
					
 (B)Notwithstanding any payment schedule entered by the court, each order of restitution shall be a civil debt, payable immediately, and subject to the enforcement procedures provided in this section. No payment schedule imposed by the court shall preclude the United States from enforcing an order of restitution pursuant to this section, nor shall any payment schedule imposed by the court preclude collection pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.;
 (4)in subsection (k), by striking the last sentence; (5)in subsection (m), by amending paragraph (1) to read as follows:
					
 (1)An order of restitution may be enforced as follows: (A)An order may be enforced through civil practices and procedures before the liability for restitution is satisfied, remitted, set aside, or terminated under section 3613.
 (B)An order may be enforced by the United States in the manner provided for in subchapter C of chapter 227 and subchapter B of chapter 229 of this title.
 (C)An order may be enforced by any victim named in the restitution order in accordance with section 1962 of title 28. At the request of a victim named in a restitution order, the clerk of the court shall issue an abstract of judgment certifying that a judgment has been entered in favor of such victim in the amount specified in the restitution order. Upon registering, recording, docketing, or indexing such abstract in accordance with the rules and requirements relating to judgments of the court of the State where the district court is located, the abstract of judgment shall be a lien on the property of the defendant located in such State in the same manner and to the same extent and under the same conditions as a judgment of a court of general jurisdiction in that State.; and
 (6)by inserting after subsection (p) the following:  (q)Upon motion of the Government or petition by the probation office, the court shall conduct a hearing to determine whether the defendant has knowingly refused to make a restitution payment. If the court finds that the defendant is in default, the court may take any action described in sections 3613A and 3614 of this title, to obtain compliance with the order of restitution or to sanction the defendant for knowing refusal to pay..
 (b)Expansion of civil remedies for orders of restitutionSection 3613 of title 18, United States Code, is amended— (1)in the section heading, by inserting or restitution after fine;
 (2)in subsection (a), by inserting or restitution after fine each place it appears; (3)in subsection (b)—
 (A)by inserting or restitution after fine; and (B)by inserting or ordered to pay restitution after fined each place it appears; and
 (4)in subsection (e), by inserting or restitution after fine. 